Citation Nr: 1821061	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-20 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from July 1986 to June 1987 with an additional 2 months and 6 days of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO in January 2018.  

The Veteran's Board hearing testimony demonstrates that she intended the scope of this claim to be construed much more broadly to include any psychiatric disorder.  Accordingly, the Board has recharacterized the issue on appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

At the Board hearing, the Veteran submitted additional evidence, which was subsequent to the statement of the case issued in April 2014.  She expressly waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).  Other evidence was also added to the claims file.  However, in light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  Id.

FINDING OF FACT

The Veteran's current diagnoses of PTSD, bipolar disorder, and anxiety disorder, are related to her service.  



CONCLUSION OF LAW

The criteria to establish service connection for PTSD, bipolar disorder, and anxiety disorder are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a).

B.  Discussion

As a threshold matter, there is no material dispute that the Veteran is currently diagnosed with a psychiatric disorder.  Her treatment provider completed a Disability Benefits Questionnaire (DBQ) in February 2016 listing her diagnoses as PTSD, bipolar disorder in partial remission, and anxiety disorder.  Accordingly, a current diagnosis is shown.    

The Board notes that the February 2016 DBQ, consistent with other medical evidence of record, also contains a diagnosis of a personality disorder.  Personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly here, service connection for a personality disorder cannot be granted.  

Regarding an in-service event, the Veteran has identified two different stressors.  At her January 2018 Board hearing, she described military sexual trauma (MST) that occurred on two different occasions.  Board Hr'g Tr. 4.  She explained that she did not file a report because she was ashamed, scared, and "just panicked kind of too."  Board Hr'g Tr. 4.  

The Veteran's stressors have been reviewed by her treatment providers, who indicated that the MST did, in fact occur.  For instance, a December 2013 VA Psychiatry report and the February 2016 DBQ indicate the occurrence of the MST.  

At present, the Board finds that her account of MST is competent and credible evidence of such.  See 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (2011); see also AZ v. Shinseki, 731 F.3d 1303, 1306 (Fed. Cir. 2013). 

The evidence also establishes an in-service diagnosis.  Specifically, the Veteran was admitted for mental health treatment during service in February 1987.  She was diagnosed with adjustment disorder with mixed emotional features.  A March 1987 psychiatric evaluation noted that the admission had been precipitated by a break up with her fiancé.  At that evaluation, she also reported a history of abuse as a child with a suicide attempt at age 14.  At her March 1987 service separation examination, the Veteran endorsed a history of depression or excessive worry, and the examiner's summary notes depression.  In an April 1987 recommendation for separation, it was noted that her mixed personality disorder was so severe that her ability to function effectively in the military environment was impaired.  The recommendation for separation was approved.  

This evidence shows complaints and treatment for mental health symptoms during service.  It also indicates pre-service symptomatology.  In this regard, her August 1985 applicant prescreen and entrance examination do not note a psychiatric condition.  Thus, the Veteran is presumed sound at service entrance.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran has been very consistent in reporting a similar childhood history since service.  From a July 2010 VA mental health consultation through psychotherapy in January 2017, the Veteran has repeatedly described similar symptomatology beginning from her childhood.  A VA examiner in May 2011 determined that it is most likely that the Veteran's mental conditions existed and contributed to difficulties prior to military service. The VA examiner also opined that the personality disorder traits and mental conditions most likely as not started during adolescence and early adult life.  When taken together, this evidence clearly and unmistakably establishes symptoms prior to service.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012) (citing Doran v. Brown, 6 Vet. App. 283, 286 (1994)); see also Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000).

However, it is not clear and unmistakable that her condition was not aggravated during service.  To the contrary, her admission during service with a diagnosis of adjustment disorder and the discharge recommendation due to her condition being "so severe," tend to counter such a conclusion.  

The May 2011 VA examiner concluded that it is most likely that the Veteran's mental conditions were pre-existing prior to military service, but it is less likely that military service permanently aggravated the mental conditions.  The VA examiner explained that the mental conditions have endured and followed a natural progression over time. 

In light of the other evidence of record, the May 2011 VA examiner's opinion falls short of the degree of certainty to establish that the pre-service condition clearly and unmistakably was not aggravated during service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  As such, the presumption of soundness is not rebutted, and the psychiatric condition first manifesting during service is deemed incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014); see also Horn, 25 Vet. App. at 235.  

Finally, there is evidence establishing a nexus to service.  An earlier VA examiner in February 2011 concluded that it is as least as likely as not that her current mental conditions are related to the diagnosis during service.  Several notes from VA's Psychiatry and Psychology department also reflect an assessment of chronic PTSD due to MST (and childhood abuse), such as in February 2013 and October 2013.  Finally, the February 2016 DBQ included an assessment that the Veteran continued to be negatively impacted by PTSD and her concomitant experiential history of MST during service.  This evidence establishes a nexus to service.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  When resolving reasonable doubt in her favor, the Board finds that the Veteran's current diagnoses of PTSD, bipolar disorder, and anxiety disorder, are related to her service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a psychiatric disorder, diagnosed as PTSD, bipolar disorder, and anxiety disorder, is warranted.  This represents a full grant of benefits sought on appeal as the Veteran expressly stated at the January 2018 Board hearing that a grant of service connection for PTSD would satisfy the appeal.

ORDER

Service connection for a PTSD, bipolar disorder, and anxiety disorder is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


